DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/2021.
Applicant’s election without traverse of Invention I in the reply filed on 04/08/2021 is acknowledged.
Claim Objections
Claim 6 is objected to because of the following informalities:  recited “the article retrieval feature” lacks antecedent basis.  Appropriate correction is required.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the figures, such as figures 19-25, does not have sufficient quality to permit examination. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 16/515365 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2013/0048529).

    PNG
    media_image1.png
    922
    737
    media_image1.png
    Greyscale


Liao discloses a package (200) for one or more articles comprising a flexible inner sheet (20) having a first/outer surface and a second/inner surface, an inner sheet first portion (defined by portion of sheet 20 that contacts the bottom of article 90) and an inner sheet second portion (defined by portions of sheet 20 that contacts sides of article 90); a flexible outer sheet (see figure above) having an outer sheet first portion, and an outer sheet second portion, at least a portion of the outer sheet first portion being joined to the first surface of the inner sheet first portion to form one or more first primary expansion chambers (22) therebetween, and at least a part of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form one or more second primary expansion chambers (22) therebetween; at least a portion of the second surface of the inner sheet first portion disposed in face-to-face relationship with and joined to a portion of the second surface of the second portion of the inner sheet forming an article reservoir (101) therebetween (see figure above); a closeable opening (defined by opening closed by top cover 19) into which the one or more articles may be inserted (see [0038]); and an external wrap (50) surrounding at least a portion of the package and providing at least one relatively planar outwardly-facing surface for the package (see figure 11 and [0045]).
Claim 2
Liao further discloses an article retrieval feature (19) that allows a user to open the package and retrieve the one or more articles from the article reservoir (see [0038]).
Claim 3

Claim 4
Liao further discloses two or more primary expansion chambers (22), wherein at least some of the primary expansion chambers and/or secondary expansion chambers (12) are independent from each other (see [0026]) or are in fluid communication with each other (see [0025]).  Liao discloses the primary expansion chambers are filled with air independent from each other, however the secondary expansion chambers are in fluid communication with each other.
Claim 5
Liao further discloses the external wrap provides structural rigidity and puncture resistance to the package.  Liao discloses the external wrap being a paper box which provides rigidity and puncture resistance to the package.  
Claim 7
Liao further discloses the external wrap is un-joined/separate to the package (see figure 11).
Claim 8
Liao further discloses the external wrap is a different material than the inner sheet and the outer sheet.  Liao discloses the package made from plastic material while the wrapper/box is made from paper (see [0046]). 
Claim 9

Claim 13
Liao further discloses a portion of the external wrap is opaque.  Liao discloses the external wrap/box is made of paper (see [0045]).
Claim 17
Liao further discloses the package consists of flexible material.  Liao discloses the package formed of plastic sheets (10 and 20) forming air cylinders and adjustable air sacs/first and second primaries expansion chambers that expands and contracts when inflated and deflated (see [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) as applied to claim 1 above, and further in view of Pharo (5,272,856).
Liao further discloses an article retrieval feature/top cover (19) for allowing the user to remove the article within the package (see figure 7).  Liao does not disclose the article retrieval feature, when activated, both opens the package and deflates one or more of the one or more primary expansion chambers and/or one or more of the one or more .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) as applied to claim 1 above, and further in view of Hill (4,046,314).
Liao further discloses the external wrap includes or provides a handle (defined by openings or cutouts in the wrapper/box (see figures 11 and 12).  From the argument that Liao does not disclose a handle, Hill discloses a box (1) comprising handles (defined by a U-piece wire attached at each side of the box) (see figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the external wrapper/box of Liao including handles as taught by Hill for easy gripping and handling of the box.
Claims 11, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) as applied to claim 1 above, and further in view of Moore (US 2015/0287343).
Claims 11 and 16
Liao does not disclose the external wrap/box including one or more indicia or label disposed thereon.  However, Moore discloses a packaging comprising packages (110a-
Claim 12
Liao does not disclose any of the inner sheet, the outer sheet and the secondary outer sheet include a first indicia and wherein the external wrap includes at least a second indicia and wherein at least a portion of the second indicia is disposed in a predetermined location with respect to the first indicia.  However, Moore discloses a packaging comprising packages (110a-c) with tactile non-visual message elements/indicia (122 and123) comprising information of the product enclosed within the packages (see [0037]), and wherein the packages are enclosed within a wrapper/box (100) including tactile non-visual message elements/indicia or label (120 and/or 121) comprising Braille messages (see [0029]), wherein the tactile non-visual message elements/indicia provide an overview or general description of the product enclosed and/or instructions of how to open the package (see [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible outer sheet comprising tactile non-visual message elements/indicia and the wrapper/box of Liao including tactile non-visual message 
Claim 14
Liao further discloses a portion of the external wrap is opaque.  Liao discloses the external wrap/box is made of paper (see [0045]).  Liao does not disclose any of the inner sheet, the outer sheet and the secondary outer sheet include a first indicia.  However, Moore discloses a packaging comprising packages (110a-c) with tactile non-visual message elements/indicia (122 and123), comprising Braille messages (see [0029]), the tactile non-visual message elements/indicia comprising information of the product enclosed within the packages (see [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible outer sheet comprising tactile non-visual message elements/indicia as taught by Moore for providing blind users with information of the product enclosed within the package.  After Liao is modified by Moore, the tactile non-visual message elements/indicia will be disposed adjacent the external wrap/box.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2013/0048529) as applied to claim 1 above, and further in view of Moore (US 2015/0287343) and Scarbrough (US 2012/0000807).
The inner sheet, outer sheet and the secondary outer sheet must be either opaque, translucent or transparent.  Liao does not disclose the external wrap includes an indicia thereon, wherein the indicia is disposed in a predetermined location with respect to the opaque, transparent or translucent portion of the inner sheet, outer sheet and/or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736